Citation Nr: 1228353	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-27 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2.  Entitlement to a compensable evaluation for service-connected hemorrhoids.

3.  Entitlement to a compensable evaluation for ganglion cyst of the right foot.  


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for hypertension, hemorrhoids and ganglion cyst and assigned noncompensable evaluations.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development. 

The Board observes that the Veteran's service-connected disabilities were most recently evaluated by a VA examiner in October 2007.  In his August 2009 VA Form 9, the Veteran essentially asserted that his disabilities had worsened since his last examination.  The Veteran specified that he now receives medication for his hypertension.  At the time of the October 2007 examination, the Veteran denied taking any medication for his hypertension.  The Veteran also asserted that he now has to use a cane to walk and has a limp due to his ganglion cyst.  At the time of the October 2007 examination, the Veteran reported no use of a cane or crutch.  Furthermore, the examiner found that he walked without a limp or using any assistive device.  See VA examination report dated in October 2007.  He also referenced frequent reoccurrence of his hemorrhoids with itching, burning, and pain.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this case, the Veteran is certainly competent to testify as to the use of medication for his hypertension as well his perceived limp and use of cane since October 2007.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes that a medical examination assessing the current severity of the Veteran's disabilities.  .  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action: 

1. VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his hypertension, hemorrhoids, or ganglion cyst.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2. VBA should schedule the Veteran for an examination to determine the current level of severity of his hypertension.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating hypertension.

3. VBA should schedule the Veteran for an examination to determine the current level of severity of his ganglion cyst on the right foot.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating a ganglion cyst.

4. VBA should schedule the Veteran for an examination to determine the current level of severity of his hemorrhoids.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating hemorrhoids.

5. VBA should notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


